Order, Supreme Court, New York County (Carol Huff, J.), entered March 27, 1997, which denied defendant’s motion for summary judgment dismissing plaintiffs complaint for age discrimination, unanimously affirmed, with costs.
Plaintiffs deposition testimony and documentary evidence, including, in particular, the complimentary letters from persons associated with defendant’s prospective client and from magazine editors who published plaintiffs articles, and the sworn statements of plaintiffs direct supervisor seemingly contradictory of defendant’s claims that plaintiff was not replaced by a younger employee and had been given a fair opportunity to improve her work performance, raise issues of fact for trial. Concur—Sullivan, J. P., Milonas, Wallach, Williams and Colabella, JJ.